Me. Justice MaoLeaey,
after making the above statement of facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the decision appealed from are accepted, and in view of the legal provisions cited therein, we adjudge that we should affirm and do affirm the decision rendered October 1, 1903, by the District Court of Mayagüez, with costs against appellants. The record of said court is ordered to be returned, together with the proper certificate.
Chief Justice Quiñones and Justices Hernandez and Fi-gueras concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.